PER CURIAM.
Daryl Alan Rae appeals his judgment and sentences on two counts of lewd or lascivious molestation on a person under age twelve. We affirm the judgment and sentences except for the $500 public defender lien which was imposed by the trial *95court without providing notice to Rae of his right to contest the lien, as required by Florida Rule of Criminal Procedure 3.720(d)(1). See Strong v. State, 140 So.3d 680 (Fla. 5th DCA 2014) (holding that a public defender lien must be orally pronounced at sentencing and the trial court must advise the defendant of his right to contest same). Accordingly, we reverse the public defender lien without prejudice to the trial court re-imposing the lien after complying with the rule.
AFFIRMED in part; REVERSED in part; REMANDED.
PALMER, COHEN and LAMBERT, JJ., concur.